DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims1-20 are objected to because of the following informalities: 
Claim 1 Line 11 recites, “initiate verification” which should be “initiate the verification” and Line 12 recites “perform verification” which should be “perform the verification”, wherein the claim has been interpreted as such for purposes of examination.
Claim 6 Line 2 recites “isfurther” which should be “is further”, wherein the claim has been interpreted as such for purposes of examination. 
Claim 9 Line 7 recites, “initiating, by the data processing system, verification” which should be “initiating, by the data processing system, the verification” and Line 9 recites “performing, by the data processing system, verification” which should be “performing, by the data processing system, the verification”, wherein the claim has been interpreted as such for purposes of examination.
Claim 17 Line 1 recites “A non-transitory computer-readable storage that stoes” which should be “A non-transitory computer-readable storage medium that stores”, wherein the claim has been interpreted as such for purposes of examination. 
Claim 17 Line 10 recites, “initiating verification” which should be “initiating the verification” and Line 11 recites “performing verification” which should be “performing the verification”, wherein the claim has been interpreted as such for purposes of examination.
Claim 18 Line 3 recites “” which should be “
Claims 2-8, 10-16 and 18-20 are also objected to since they depend from objected Claims 1, 9 or 17 respectively, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation "the set of states" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the Office has interpreted “the set of states” as instead reciting --a set of states--. Claim 14 has the same issue.
Claim 7 recites the limitation “the state variables " in Line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the Office has interpreted “values of the state variables” as instead reciting --values of state variables--. Claim 15 has the same issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US PGPUB 2013/0311164; hereinafter “Katz”) in view of Cleaveland et al. (US PGUB 2005/0160321; hereinafter “Cleaveland”).
Claim 1: (Currently Amended) 
Katz teaches a data processing apparatus for verifying a software system, the data processing apparatus comprising:
at least one processing unit (Fig. 2: Processor 202); and
at least one memory unit communicatively coupled to the processing unit, wherein the at least one memory unit comprises ([0099] “the present invention may take the form of a computer program product embodied in any tangible medium of expression having computer-usable program code embodied in the medium.” [0100] “examples (a non-exhaustive list) of the computer-readable medium would include the following: … a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory)…”):
a simulation module configured to perform simulation of the software system for a first set of steps based on a first set of input values ([0028] “test generator 120 may comprise a simulator 125. Simulator 125 may simulate a state of target computerized system 105. Simulator 125 may simulate an execution of test 130, or a portion of test 130, by target computerized system 105. Test generator 120 may utilize simulator 125 to determine a state of target computerized system 105 after executing a generated portion of test 130. The state of target computerized system 105 may be utilized in generating additional portion of test 130,” wherein “a portion of test 130” is “a first set of steps” and further wherein the “portion of test 130” is known to comprise a "first set of input values”. [0071] “State simulator 230 may be configured to initially simulate an initial state of the target computerized system upon booting, loading a test or the like.”); and
a display unit ([0099] “As will be appreciated by one skilled in the art, the disclosed subject matter may be embodied as a system, method or computer program product.” [0101] “Computer program code for carrying out operations of the present invention may be written in any combination of one or more programming languages… The program code may execute entirely on the user's computer,” wherein a “user’s computer” is well-known to include some form of a “display unit”.).

With further regard to Claim 1, Katz does not teach the following, however, Cleaveland teaches:
a verification module configured to ([0038] “The Guided Simulation engine 10 is responsible for constructing a set of tests… the outputs produced by the SUT 22 are required to match those stored in the test.”):
determine a state of the software system in which verification of the software system is to be initiated ([0040] “During the initialization procedure the Simulator 8 reads in the software artifact 2, constructs internal data structures for storing the current (initial 34) state of the SUT”);
initiate verification of the software system in the determined state ([0025] “The invention utilizes a simulator to drive the SUT from one input state to another, beginning in the initial input state.”);
perform verification of the software system for a second set of steps based on a second set of input values ([0025] “The term simulator is used to refer to a system tool that permits the step-by-step execution of a piece of software… In each step of simulation, input data generated by the invention is fed into the SUT, which may execute several constructs in the SUT until either the SUT terminates or another input state is reached.” [0038] “when the sequence of inputs 18 is applied to the SUT, starting from the SUT's initial state 34, the outputs produced by the SUT 22 are required to match those stored in the test.”); and
output results of the verification of the software system on the display unit ([0004] “To test a piece of software a developer devises inputs to be fed into the software under test (SUT), runs the SUT on the inputs, and then checks that the resulting outputs conform to expectations,” wherein the “developer…checks… the resulting outputs” using the “display unit” made obvious in light of teachings of Katz discussed above. [0025] “In the course of this single simulation step, which consists of a sequence of execution steps, the SUT may produce outputs.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Katz with the verification module as taught by Cleaveland as this “relieves the developer of the burden of having to manually manipulate the state of the SUT before a test vector can be applied” (Cleaveland [0022]).

Claim 2: (Currently Amended) 
Katz in view of Cleaveland teaches the data processing apparatus of claim 1. Katz does not teach the following, however, Cleaveland teaches:
wherein the verification module is further configured to generate a plurality of test vectors for testing the software system ([0025] “The invention is a novel multi-step technique generating sequences of test vectors… The method also records the sequence of test vectors generated during a simulation run and uses these to construct the suite of test sequences the method produces upon completion.” [0046] “the test vectors that drive the simulation from one input state to another are generated semi-randomly by the Guided Simulation Engine 10.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Katz with generation of test vectors by the verification module as taught by Cleaveland since “the inputs prescribed by the test vector can be applied to ensure the coverage of another element, or target, in the coverage criterion” (Cleaveland [0015]).

Claim 3: (Currently Amended) 
Katz in view of Cleaveland teaches the data processing apparatus of claim 1, and Katz further teaches:
wherein the simulation module is further configured to perform the simulation of the software system using a closed-loop simulation technique (See the “closed-loop simulation” shown in Fig. 3 of Katz. Further, [0028] “Test generator 120 may utilize simulator 125 to determine a state of target computerized system 105 after executing a generated portion of test 130. The state of target computerized system 105 may be utilized in generating additional portion of test 130, such as a ‘next’ instruction about to be executed by target computerized system 105 according to the state determined by simulator 125.”).

Claim 4: (Currently Amended) 
Katz in view of Cleaveland teaches the data processing apparatus of claim 1. Katz does not teach the following, however, Cleaveland teaches:
wherein the verification module is further configured to perform the verification of the software system using a bounded-model checking technique ([0046] “When a user-specified bound on the number of randomly generated tests is reached, the test-data-generation component of this phase terminates.” [0051] “In the second method to generate test vectors for bridge states 12, probes are launched from a bridge state to see if uncovered targets may become covered. A probe is a bounded sequence of simulation steps 20, each of which corresponds to the application of a randomly generated input vector 18, and each of which either causes a new target to be covered or leaves the SUT in a bridge state.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Katz with bounded-model checking technique as taught by Cleaveland in order “to limit the computer resources required to generate test cases while testing software” (Cleaveland [0055]).

Claim 5: (Currently Amended) 
Katz in view of Cleaveland teaches the data processing apparatus of claim 1, and Katz further teaches wherein the simulation module is further configured to:
determine a set of states associated with the software system during the first set of steps performed by the software system ([0028] “test generator 120 may comprise a simulator 125. Simulator 125 may simulate a state of target computerized system 105. Simulator 125 may simulate an execution of test 130, or a portion of test 130, by target computerized system 105. Test generator 120 may utilize simulator 125 to determine a state of target computerized system 105 after executing a generated portion of test 130. The state of target computerized system 105 may be utilized in generating additional portion of test 130.”).

With further regard to Claim 5, Katz does not teach the following, however, Cleaveland teaches wherein the simulation module is further configured to:
store values of state variables associated with each state of the software system in a verification database ([0037] “The simulator 8 is responsible for executing simulation steps 20 for the Software-Under-Test (SUT) out of the basic execution steps 32 upon being given inputs (see FIG. 4); for storing input states 30 in the SUT in a data structure; for restarting simulation in a previously recorded input state contained in such a data structure,” wherein the “data structure” is the “verification database”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Katz with the storage of state information as taught by Cleaveland as this “relieves the developer of the burden of having to manually manipulate the state of the SUT before a test vector can be applied” (Cleaveland [0022]).

Claim 6: (Currently Amended) 
Katz in view of Cleaveland teaches the data processing apparatus of claim 1. Katz does not teach the following, however, Cleaveland teaches wherein the verification module is further configured to:
instantaneously determine a state from the set of states in which the software system starts operating in an operation mode ([0037] “The simulator 8 is responsible…for restarting simulation in a previously recorded input state contained in such a data structure (see FIG. 4).” [0046] “When a user-specified limit on the length of randomly generated tests is reached, the Engine 10 resets the SUT to its initial state 34 and begins building the next test.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Katz with state determination technique as taught by Cleaveland as this “relieves the developer of the burden of having to manually manipulate the state of the SUT before a test vector can be applied” (Cleaveland [0022]).

Claim 7: (Currently Amended) 
Katz in view of Cleaveland teaches the data processing apparatus of claim 1. Katz does not teach the following, however, Cleaveland teaches wherein the verification module is further configured to:
initialize the software system in the determined state using values of the state variables associated with the determined state ([0037] “The simulator 8 is responsible…for restarting simulation in a previously recorded input state contained in such a data structure (see FIG. 4).” [0040] “During the initialization procedure the Simulator 8 reads in the software artifact 2, constructs internal data structures for storing the current (initial 34) state of the SUT”); and
initiate verification of the initialized software system in the determined state ([0025] “The invention utilizes a simulator to drive the SUT from one input state to another, beginning in the initial input state.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Katz with the verification module as taught by Cleaveland as this “relieves the developer of the burden of having to manually manipulate the state of the SUT before a test vector can be applied” (Cleaveland [0022]).

Claim 9: (Currently Amended) 
Katz teaches a method of verifying a software system, the method comprising:
performing, by a data processing apparatus, simulation of a software system for a first set of steps based on a first set of input values ([0028] “test generator 120 may comprise a simulator 125. Simulator 125 may simulate a state of target computerized system 105. Simulator 125 may simulate an execution of test 130, or a portion of test 130, by target computerized system 105. Test generator 120 may utilize simulator 125 to determine a state of target computerized system 105 after executing a generated portion of test 130. The state of target computerized system 105 may be utilized in generating additional portion of test 130,” wherein “a portion of test 130” is “a first set of steps” and further wherein the “portion of test 130” is known to comprise a "first set of input values”. [0071] “State simulator 230 may be configured to initially simulate an initial state of the target computerized system upon booting, loading a test or the like.”); and
a display unit ([0099] “As will be appreciated by one skilled in the art, the disclosed subject matter may be embodied as a system, method or computer program product.” [0101] “Computer program code for carrying out operations of the present invention may be written in any combination of one or more programming languages… The program code may execute entirely on the user's computer,” wherein a “user’s computer” is well-known to include some form of a “display unit”.).

With further regard to Claim 8, Katz does not teach the following, however, Cleaveland teaches:
determining, by the data processing apparatus, a state of the software system in which verification of the software system is to be initiated ([0040] “During the initialization procedure the Simulator 8 reads in the software artifact 2, constructs internal data structures for storing the current (initial 34) state of the SUT”);
initiating, by the data processing apparatus, verification of the software system at the determined state ([0025] “The invention utilizes a simulator to drive the SUT from one input state to another, beginning in the initial input state.”);
performing, by the data processing apparatus, verification of the software system for a second set of steps based on a second set of input values ([0025] “The term simulator is used to refer to a system tool that permits the step-by-step execution of a piece of software… In each step of simulation, input data generated by the invention is fed into the SUT, which may execute several constructs in the SUT until either the SUT terminates or another input state is reached.” [0038] “when the sequence of inputs 18 is applied to the SUT, starting from the SUT's initial state 34, the outputs produced by the SUT 22 are required to match those stored in the test.”); and
outputting, by the data processing apparatus, results of the verification of the software system on the display unit ([0004] “To test a piece of software a developer devises inputs to be fed into the software under test (SUT), runs the SUT on the inputs, and then checks that the resulting outputs conform to expectations,” wherein the “developer…checks… the resulting outputs” using the “display unit” made obvious in light of teachings of Katz discussed above. [0025] “In the course of this single simulation step, which consists of a sequence of execution steps, the SUT may produce outputs.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Katz with the verification module as taught by Cleaveland as this “relieves the developer of the burden of having to manually manipulate the state of the SUT before a test vector can be applied” (Cleaveland [0022]).

Claim 10: (Currently Amended) 
Katz in view of Cleaveland teaches the method of claim 9. Katz does not teach the following, however, Cleaveland teaches further comprising:
generating, by the data processing apparatus, a plurality of test vectors capable of testing the software system ([0025] “The invention is a novel multi-step technique generating sequences of test vectors… The method also records the sequence of test vectors generated during a simulation run and uses these to construct the suite of test sequences the method produces upon completion.” [0046] “the test vectors that drive the simulation from one input state to another are generated semi-randomly by the Guided Simulation Engine 10.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Katz with generation of test vectors by the verification module as taught by Cleaveland since “the inputs prescribed by the test vector can be applied to ensure the coverage of another element, or target, in the coverage criterion” (Cleaveland [0015]).

Claim 11: (Currently Amended) 
Katz in view of Cleaveland teaches the method of claim 9, and Katz further teaches:
wherein the simulation of the software system is performed using a closed-loop simulation technique (See the “closed-loop simulation” shown in Fig. 3 of Katz. Further, [0028] “Test generator 120 may utilize simulator 125 to determine a state of target computerized system 105 after executing a generated portion of test 130. The state of target computerized system 105 may be utilized in generating additional portion of test 130, such as a ‘next’ instruction about to be executed by target computerized system 105 according to the state determined by simulator 125.”).

Claim 12: (Currently Amended) 
Katz in view of Cleaveland teaches the method of claim 9. Katz does not teach the following, however, Cleaveland teaches:
wherein the verification of the software system is performed using a bounded-model checking technique ([0046] “When a user-specified bound on the number of randomly generated tests is reached, the test-data-generation component of this phase terminates.” [0051] “In the second method to generate test vectors for bridge states 12, probes are launched from a bridge state to see if uncovered targets may become covered. A probe is a bounded sequence of simulation steps 20, each of which corresponds to the application of a randomly generated input vector 18, and each of which either causes a new target to be covered or leaves the SUT in a bridge state.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Katz with bounded-model checking technique as taught by Cleaveland in order “to limit the computer resources required to generate test cases while testing software” (Cleaveland [0055]).

Claim 13: (Currently Amended) 
Katz in view of Cleaveland teaches the method of claim 9, and Katz further teaches wherein performing the simulation of the software system comprises:
determining a set of states associated with the software system during the first set of steps performed by the software system ([0028] “test generator 120 may comprise a simulator 125. Simulator 125 may simulate a state of target computerized system 105. Simulator 125 may simulate an execution of test 130, or a portion of test 130, by target computerized system 105. Test generator 120 may utilize simulator 125 to determine a state of target computerized system 105 after executing a generated portion of test 130. The state of target computerized system 105 may be utilized in generating additional portion of test 130.”).

With further regard to Claim 13, Katz does not teach the following, however, Cleaveland teaches wherein performing the simulation of the software system comprises:
storing values of state variables associated with each state of the software system in a verification database ([0037] “The simulator 8 is responsible for executing simulation steps 20 for the Software-Under-Test (SUT) out of the basic execution steps 32 upon being given inputs (see FIG. 4); for storing input states 30 in the SUT in a data structure; for restarting simulation in a previously recorded input state contained in such a data structure,” wherein the “data structure” is the “verification database”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Katz with the storage of state information as taught by Cleaveland as this “relieves the developer of the burden of having to manually manipulate the state of the SUT before a test vector can be applied” (Cleaveland [0022]).

Claim 14: (Currently Amended) 
Katz in view of Cleaveland teaches the method of claim 9. Katz does not teach the following, however, Cleaveland teaches wherein determining the state of the software system in which the verification of the software system is to be initiated comprises:
determining a state from the set of states in which the software system starts operating in an operation mode ([0037] “The simulator 8 is responsible…for restarting simulation in a previously recorded input state contained in such a data structure (see FIG. 4).” [0046] “When a user-specified limit on the length of randomly generated tests is reached, the Engine 10 resets the SUT to its initial state 34 and begins building the next test.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Katz with state determination technique as taught by Cleaveland as this “relieves the developer of the burden of having to manually manipulate the state of the SUT before a test vector can be applied” (Cleaveland [0022]).

Claim 15: (Currently Amended) 
Katz in view of Cleaveland teaches the method of claim 9. Katz does not teach the following, however, Cleaveland teaches wherein initiating the verification of the software system at the determined state comprises:
initializing the software system in the determined state using values of the state variables associated with the determined state ([0037] “The simulator 8 is responsible…for restarting simulation in a previously recorded input state contained in such a data structure (see FIG. 4).” [0040] “During the initialization procedure the Simulator 8 reads in the software artifact 2, constructs internal data structures for storing the current (initial 34) state of the SUT”); and
initiating verification of the initialized software system in the determined state ([0025] “The invention utilizes a simulator to drive the SUT from one input state to another, beginning in the initial input state.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Katz with the verification module as taught by Cleaveland as this “relieves the developer of the burden of having to manually manipulate the state of the SUT before a test vector can be applied” (Cleaveland [0022]).

Claim 17: (Currently Amended) 
Katz teaches a non-transitory computer-readable storage that stores machine-readable instructions executable by a processing unit to verify a software system, the machine-readable instructions comprising (Fig. 2: Processor 202. [0099] “the present invention may take the form of a computer program product embodied in any tangible medium of expression having computer-usable program code embodied in the medium.” [0100] “examples (a non-exhaustive list) of the computer-readable medium would include the following: … a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory)…”):
performing simulation of a software system for a first set of steps based on a first set of input values([0028] “test generator 120 may comprise a simulator 125. Simulator 125 may simulate a state of target computerized system 105. Simulator 125 may simulate an execution of test 130, or a portion of test 130, by target computerized system 105. Test generator 120 may utilize simulator 125 to determine a state of target computerized system 105 after executing a generated portion of test 130. The state of target computerized system 105 may be utilized in generating additional portion of test 130,” wherein “a portion of test 130” is “a first set of steps” and further wherein the “portion of test 130” is known to comprise a "first set of input values”. [0071] “State simulator 230 may be configured to initially simulate an initial state of the target computerized system upon booting, loading a test or the like.”); and
a display unit ([0099] “As will be appreciated by one skilled in the art, the disclosed subject matter may be embodied as a system, method or computer program product.” [0101] “Computer program code for carrying out operations of the present invention may be written in any combination of one or more programming languages… The program code may execute entirely on the user's computer,” wherein a “user’s computer” is well-known to include some form of a “display unit”.).

With further regard to Claim 17, Katz does not teach the following, however, Cleaveland teaches:
determining a state of the software system in which verification of the software system is to be initiated ([0040] “During the initialization procedure the Simulator 8 reads in the software artifact 2, constructs internal data structures for storing the current (initial 34) state of the SUT”);
initiating verification of the software system at the determined state ([0025] “The invention utilizes a simulator to drive the SUT from one input state to another, beginning in the initial input state.”);
performing verification of the software system for a second set of steps based on a second set of input values ([0025] “The term simulator is used to refer to a system tool that permits the step-by-step execution of a piece of software… In each step of simulation, input data generated by the invention is fed into the SUT, which may execute several constructs in the SUT until either the SUT terminates or another input state is reached.” [0038] “when the sequence of inputs 18 is applied to the SUT, starting from the SUT's initial state 34, the outputs produced by the SUT 22 are required to match those stored in the test.”); and
outputting results of the verification of the software system on the display unit ([0004] “To test a piece of software a developer devises inputs to be fed into the software under test (SUT), runs the SUT on the inputs, and then checks that the resulting outputs conform to expectations,” wherein the “developer…checks… the resulting outputs” using the “display unit” made obvious in light of teachings of Katz discussed above. [0025] “In the course of this single simulation step, which consists of a sequence of execution steps, the SUT may produce outputs.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Katz with the verification module as taught by Cleaveland as this “relieves the developer of the burden of having to manually manipulate the state of the SUT before a test vector can be applied” (Cleaveland [0022]).
	
Claim 18: (Currently Amended) 
Katz in view of Cleaveland teaches the non-transitory computer-readable storage medium of claim 17. Katz does not teach the following, however, Cleaveland teaches wherein the machine-readable instructions further comprise:
generating a plurality of test vectors capable of testing the software system ([0025] “The invention is a novel multi-step technique generating sequences of test vectors… The method also records the sequence of test vectors generated during a simulation run and uses these to construct the suite of test sequences the method produces upon completion.” [0046] “the test vectors that drive the simulation from one input state to another are generated semi-randomly by the Guided Simulation Engine 10.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Katz with generation of test vectors by the verification module as taught by Cleaveland since “the inputs prescribed by the test vector can be applied to ensure the coverage of another element, or target, in the coverage criterion” (Cleaveland [0015]).

Claim 20: (Currently Amended) 
Katz in view of Cleaveland teaches the non-transitory computer-readable storage medium of claim 17, and Katz further teaches:
wherein the simulation of the software system is performed using a closed-loop simulation technique (See the “closed-loop simulation” shown in Fig. 3 of Katz. Further, [0028] “Test generator 120 may utilize simulator 125 to determine a state of target computerized system 105 after executing a generated portion of test 130. The state of target computerized system 105 may be utilized in generating additional portion of test 130, such as a ‘next’ instruction about to be executed by target computerized system 105 according to the state determined by simulator 125.”).

With further regard to Claim 20, Katz does not teach the following, however, Cleaveland teaches:
wherein the verification of the software system is performed using a bounded- model checking technique ([0046] “When a user-specified bound on the number of randomly generated tests is reached, the test-data-generation component of this phase terminates.” [0051] “In the second method to generate test vectors for bridge states 12, probes are launched from a bridge state to see if uncovered targets may become covered. A probe is a bounded sequence of simulation steps 20, each of which corresponds to the application of a randomly generated input vector 18, and each of which either causes a new target to be covered or leaves the SUT in a bridge state.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Katz with bounded-model checking technique as taught by Cleaveland in order “to limit the computer resources required to generate test cases while testing software” (Cleaveland [0055]).
		
Claims 8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Cleaveland as applied to Claims 1, 9 and 17 above, and further in view of Murthy et al. (US PGPUB 2013/0055210; hereinafter “Murthy”).
Claim 8: (Currently Amended)
Katz in view of Cleaveland teaches all the limitations of claim 1 as described above. Katz in view of Cleaveland does not teach the following, however, Murthy teaches wherein the verification module is further configured to:
parse programming language statements associated with the software system ([0021] “Given a software program written in JavaScript, particular embodiments may parse the source code of the software program using a suitable JavaScript parser, as illustrated in STEP 301.”);
generate a control flow graph based on the parsed programming language statements (See Fig. 3 showing ‘Parsing’ Step 301 leading to ‘CFG Creation’ Step 309. [0029] “analyze the execution paths in the CPS model of the software program and construct a CFG for the software program, as illustrated in STEP 309… Each path through CFG 200 (e.g., formed by nodes and directed edges) corresponds to an execution path of the software program represented by CFG 200. The nodes correspond to the operations (e.g., ‘let’, ‘if’, ‘app’, ‘lambda’) found in the software program.”); and
determine whether any of the second set of input values lead to violation of a specification of the software system ([0032] “Typically, there are design specification or requirements for the software program, which may indicate the proper behavior or the correct input or output of the software program. Such specification or requirements may be used during the flow analysis of the software program to help determine whether a specific behavior or response of the software program is correct. Particular embodiments may access the design specification or requirements of the software program, as illustrated in STEP 403.” [0033] “Particular embodiments may perform flow analysis on the software program using the CFG of the software program and optionally, in reference to the specification of the software program, to catch problems (e.g., bugs), if any, in the source code of the software program, as illustrated in STEP 405.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Katz in view of Cleaveland with the specification violation evaluation as taught by Murthy in order “to catch problems (e.g., bugs), if any, in the source code of the software program” (Murthy [0033]).

Claim 16: (Currently Amended)
Katz in view of Cleaveland teaches all the limitations of claim 9 as described above. Katz in view of Cleaveland does not teach the following, however, Murthy teaches wherein performing the verification of the software system comprises:
parsing programming language statements associated with the software system ([0021] “Given a software program written in JavaScript, particular embodiments may parse the source code of the software program using a suitable JavaScript parser, as illustrated in STEP 301.”);
generating a control flow graph based on the parsed programming language statements (See Fig. 3 showing ‘Parsing’ Step 301 leading to ‘CFG Creation’ Step 309. [0029] “analyze the execution paths in the CPS model of the software program and construct a CFG for the software program, as illustrated in STEP 309… Each path through CFG 200 (e.g., formed by nodes and directed edges) corresponds to an execution path of the software program represented by CFG 200. The nodes correspond to the operations (e.g., ‘let’, ‘if’, ‘app’, ‘lambda’) found in the software program.”); and
determining whether any of the second set of input values lead to violation of a specification of the software system ([0032] “Typically, there are design specification or requirements for the software program, which may indicate the proper behavior or the correct input or output of the software program. Such specification or requirements may be used during the flow analysis of the software program to help determine whether a specific behavior or response of the software program is correct. Particular embodiments may access the design specification or requirements of the software program, as illustrated in STEP 403.” [0033] “Particular embodiments may perform flow analysis on the software program using the CFG of the software program and optionally, in reference to the specification of the software program, to catch problems (e.g., bugs), if any, in the source code of the software program, as illustrated in STEP 405.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Katz in view of Cleaveland with the specification violation evaluation as taught by Murthy in order “to catch problems (e.g., bugs), if any, in the source code of the software program” (Murthy [0033]).

Claim 19: (Currently Amended)
Katz in view of Cleaveland teaches all the limitations of claim 17 as described above. Katz in view of Cleaveland does not teach the following, however, Murthy teaches wherein the machine-readable instructions further comprise:
parsing programming language statements associated with the software system ([0021] “Given a software program written in JavaScript, particular embodiments may parse the source code of the software program using a suitable JavaScript parser, as illustrated in STEP 301.”);
generating a control flow graph based on the parsed programming language statements (See Fig. 3 showing ‘Parsing’ Step 301 leading to ‘CFG Creation’ Step 309. [0029] “analyze the execution paths in the CPS model of the software program and construct a CFG for the software program, as illustrated in STEP 309… Each path through CFG 200 (e.g., formed by nodes and directed edges) corresponds to an execution path of the software program represented by CFG 200. The nodes correspond to the operations (e.g., ‘let’, ‘if’, ‘app’, ‘lambda’) found in the software program.”); and
determining whether any of the second set of input values lead to violation of a specification of the software system ([0032] “Typically, there are design specification or requirements for the software program, which may indicate the proper behavior or the correct input or output of the software program. Such specification or requirements may be used during the flow analysis of the software program to help determine whether a specific behavior or response of the software program is correct. Particular embodiments may access the design specification or requirements of the software program, as illustrated in STEP 403.” [0033] “Particular embodiments may perform flow analysis on the software program using the CFG of the software program and optionally, in reference to the specification of the software program, to catch problems (e.g., bugs), if any, in the source code of the software program, as illustrated in STEP 405.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Katz in view of Cleaveland with the specification violation evaluation as taught by Murthy in order “to catch problems (e.g., bugs), if any, in the source code of the software program” (Murthy [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194